. ll {
Milwaukee - Cov" State - WE
Vor Oh oe RE > [nmerrs | “ee UG
Tames Love /PURRM prgaric “We om Plain ‘
 Milwar bee county Sheed WORDT bee sh. F re)

~ Deter darts O° 6
on May — «/morGourP launb FE oas Places 17

Custody Re CY + +o milwau bee County Sher LC

Depr Sealed Bag + | and alf hes close and

e
Shoes | underwear | FantS » and in Stated Bas # '
Tae : \ . Teucle 44
was! Birt certifactact™ | Driver Lisenct | BN 7 Ele

ERT card | SST Check Card) Kee s to trucits WS pf-ly
eX Spen ;

the remotes to Push start and digarm™ re alarw

SS dard | Black walé all 4 things

ac ie bAXw -B\-\9 Sheri €t Dept Released
ar, Seale Reg, of \ (nes

o
the *1. Sealed Boo after calling Ped a 40 released

pstiag C0 young do ASE me do + Wwhr

VO ancl
L | 6. L tole her
MY FrOPEY and poith ime S a bout ry property

Phe next day og 1 ashe pe tole
ovpne waitin DePtand Worden VIS tra bd an came She

me Che was G17 5 to Look in property nec seer
EL got wyrd and forget abot it, tote per
ip on capk Aevmon\s Anat her

rote me back on 9/18/16 Staten

+Y haye been yeleased Since mi rtay heve

Name She
o OPE

thet . 4 my T-P-T thjurY So Co

me Lb was ha ppy an

She £ awear 9
it a Lone Conti \e

how
A request $

ft
KUweagther sem pead thet te of Le
AUT A,

, (ase [Vo
Milwaukee Coun inmate
State of County complaint tT 1 q-C- (FY
PorM

On 2/17 | 19 atte, all them head Plows

0

we for got What Was Seid a Bout my Pre perty
So L aSk about if ones a9” a nother 0.0 was

6 C.0 Grpson She down te property reear anc/
ne

- found of Vet MY Sealed bag Was released
[2/19 and She Stoted On Lorn 1299~-(

that mr lve never fill ot a property release shep
and LM adviseip him to fi /| Out a Grievance

“a 0
and Lb ald Qud mt have ne hear Jely-I7~1¢

“Thats why Mm requesting elarm
o b o
to SUe& +he Sitters $¢- bepr | MATS trimbdole

James Love Plain} fr
V5

Milwaukee monty Sher st De

\
De. endants, P »et al,

MWS nm bol°
ohn Sy ivan
Judge Lym ADeLMan
Doa My Ge gaevhon Mar S - 20 trom the Medicale

AN here Amy Eppre ot Kumba j Unit Manege-

Sot oSwald ) Sot Paul Mayes, all MS, Pselola

My Doctor Dro Kuber was out ot together While
her back ) Lor Smorths and LO had — trom hurtyoy
© Wart toek S

va

Long te See per wh Iel aan Warting all Lhe aipove
took my Whee lehae restrtion from me and XZ rok
“4. e

sips for Medica! and they Seea me Just Li&e

in the pr-@-) -+ anc Took all NV) money
Lon Medica / 50 TL Cant Call for here and they
new My Medical Condisier ot $1RL abe

Bas told they tole wre and Made fPIC SO

dalugnle and don teS | wits my hesd ACLS and Bleré eye
They hat me walkin and + fe \\ cvort mar-S~ 20 Ley
Got me YP and pot me 17 pheelchaie and then
put they never Let me

Cprrtenvle to 9° +o my APP :
See doctor tar 2mothS Now) that ee Ger %, out
+o mM tO p outside Sh ot clon Same time @ he Ln Ul
nul " ne Pru nt gil ASE WIL do TD want +6
a 4 AY Dp tole her

cee my oct” heve ov 90 fo
Ep mn it G0 eavt wen LT Ga OU +o P+ pr She

told the C0 Steff he dont Look rite he
need +o 5? +6 Ee emeditly— [mM NAUSE G-\ongt Y
5

en More meds and these People talk +o my

Larrver nd ‘ t \
WY ood eee ele bw noth ones
pain 8S % took Atarrtis of =
rs Jush

SE Some ae me they Q

~ TGSPE
in Che hing happer Kids wel 5
som+ 2 pg ne tte 4 geuSs tt °C
Yy my farmt spped "ord welt L
dion t dhom no wher m-e-S~
et e Whe

he ne, 4 Ao
Ow? vie 2

6 ther?
zE fo
(~ Wer 4
body My Orryl iby he ther

+ +rust on Me
Can Lu

“they

he no

Lhele
ave 27e ef Oe
him out a Decwce 1 y
CE wan Oe om ba
oO an
No
pep ers

Injurd

+ wish a oe Law yer

of Lies Je Finsh ned MMA) Arnos
wood Fite fe pot EMCaG

tu Wagner) OD

judge 9

(CSF) ROT Stott, Gy
hy M )
Healt) Sh

 

 

> IS o lot ,
CDP le
T-Br 0
Cit Dept oa lige Cone tie n
cttle d Cant s
0 d Oo ee
and ts Just me an Cy A) Ya Mi
ang these new Edy, 1 Coneuyé, hag And dont
ne Seep Darr ed She Vom,
Ht bat you Nosve rag, me pi! enn tor get
Larch Cant Wher my by Poa le device |, 4 they [¢
’ ip 1a
EY and mote ”Y br, her v0 one My COL
v7 Athy “4 head CO Xkbatk Co6,-
4nd Ne tp. Y 92vVe ing Le se Pop e,-¢ Dudce What ue fe
Full guy for ea; Vv relesy do ty Nedicle 48V do any
nie thory '$ bad it. SO bad +he ‘aens +477 aS 6 rt
Oe a bar
5 JM! me cong © Repote pyr fos 106 to
S69 Pp VU no tne do ‘tare and Lhe ton ar nd otro (end
a ot the Varden Leay how thas ‘Nery LT f% +o Prov Te
Like mp & burden on People my Famuy ru gglin ¢ HAGNC rire tbsrancl
+ vhs 2 Mbod y Could tefl 474 nk Nre Other | AVERA Aant ov
Se ¢ 6 Gpin Or) b€Cau se. yn bBo
A ba ont
